Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 29, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  151002 & (13)(14)                                                                                  Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Joan L. Larsen,
            Plaintiff-Appellee,                                                                                        Justices


  v                                                                  SC: 151002
                                                                     COA: 324638
                                                                     Wayne CC: 98-006537-FC
  JEROME WALKER,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the January 15, 2015
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE the sentence of the Wayne Circuit Court on the
  defendant’s first-degree murder conviction, and we REMAND this case to the trial court
  for resentencing on that conviction pursuant to MCL 769.25 and MCL 769.25a. See
  Miller v Alabama, 567 US ___; 132 S. Ct. 2455; 183 L. Ed. 2d 407 (2012); Montgomery v
  Louisiana, 577 US ___; 136 S. Ct. 718; 193 L. Ed. 2d 599 (2016). The motion to hold
  application in abeyance is treated as a motion to add issue and is GRANTED. The
  motions for peremptory reversal and for stay are DENIED. In all other respects, leave to
  appeal is DENIED, because the defendant has failed to meet the burden of establishing
  entitlement to relief under MCR 6.508(D).

        We do not retain jurisdiction.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 29, 2016
         d0321
                                                                                Clerk